—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his notice of appeal and brief, from so much of an order of the Supreme Court, Kings County (Rigler, J.), dated December 5, 1996, as denied that branch of his motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (7).
*707Ordered that the order is affirmed insofar as appealed from, with costs.
We reject the defendant’s contention that the plaintiffs allegations of cruel and inhuman treatment are not sufficient to sustain a cause of action pursuant to Domestic Relations Law § 170 (1). In determining a motion to dismiss an action for failure to state a cause of action, the allegations in the complaint must be accepted as true (Wanser v Wanser, 214 AD2d 611; Horvath v Horvath, 177 AD2d 617). The court “must examine the four corners of the complaint, and give the plaintiff the benefit of every possible favorable inference” (Hirschhorn v Hirschhorn, 194 AD2d 768). The plaintiffs allegations of cruel and inhuman treatment by the defendant, if accepted as true, establish a pattern of conduct that has endangered and continues to endanger the plaintiffs physical and mental well-being such that it would render continued cohabitation unsafe or improper (see, Hessen v Hessen, 33 NY2d 406). Furthermore, the allegations sufficiently apprised defendant of the accusations against him so as to enable him to prepare a defense (see, Kapchan v Kapchan, 104 AD2d 358; Pfeil v Pfeil, 100 AD2d 725; McKilligan v McKilligan, 156 AD2d 904).
Joy, J. P., Krausman, Florio and Luciano, JJ., concur.